Citation Nr: 1616562	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-22 462	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected pleural fibrosis with interstitial lung disease.   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1945 to November 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.    

In February 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In correspondence received by VA in July 2015, the Veteran indicated his intent to withdraw the issue currently on appeal.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his claim for a higher rating for service-connected pleural fibrosis with interstitial lung disease.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2015).

The Veteran has perfected an appeal of his claim for a higher rating for service-connected pleural fibrosis with interstitial lung disease.  On a VA Form 21-4138 (Statement in Support of Claim) received by the RO in July 2015, the Veteran specifically indicated a desire to withdraw from appellate status the claim on appeal.  After referencing an October 2014 rating decision in which the RO granted a 100 percent rating for the disorder at issue here (service-connected pleural fibrosis with interstitial lung disease), the Veteran stated that he wanted the issue on appeal "closed" and wanted his VA records "maintained" at the RO rather than at the Board.      

The Board finds that the Veteran's request qualifies as a valid withdrawal of the above-referenced perfected issue on appeal.  See 38 C.F.R. § 20.204 (2015).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issue, and it is dismissed.


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


